

116 HRES 667 IH: Providing for bipartisan subpoena authority during the 116th Congress.
U.S. House of Representatives
2019-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 667IN THE HOUSE OF REPRESENTATIVESOctober 30, 2019Mr. John W. Rose of Tennessee submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONProviding for bipartisan subpoena authority during the 116th Congress.
	
 That during the 116th Congress: (1)In all matters referred to by the Speaker in her announcement of September 24, 2019, the chairman and ranking minority member of the Committee on the Judiciary or any other committee involved shall have coequal subpoena power.
 (2)Subpoenas may be authorized under this paragraph by the chairman and the ranking minority member acting jointly, or, if either declines to act, by the other acting alone, except that in the event either so declines, either shall have the right to refer to the committee for decision the question whether such authority shall be so exercised and the committee shall be convened promptly to render that decision.
 (3)Subpoenas and interrogatories so authorized may be issued over the signature of the chairman, or ranking minority member, or any member designated by either of them, and may be served by any person designated by the chairman, or ranking minority member, or any member designated by either of them. The chairman, or ranking minority member, or any member designated by either of them (or, with respect to any deposition, answer to interrogatory, or affidavit, any person authorized by law to administer oaths) may administer oaths to any witness.
			